PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,975
Filing Date: 27 May 2016
Appellant(s): GREGG, RICHARD, E



__________________
DARRIN WESLEY SMITH BLAINE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appellant has amended claims 1 and 11 to require classifying “the patient as an adult patient or a pediatric patient based on a regression analysis of a summation of a calculated at least two electrocardiogram features”. This process is a computer algorithm for automatically classifying a patient as a [pediatric patient or an adult patient base don ECG features provided to the algorithm.
When claiming computer algorithms, the Examiner notes MPEP §2161.01 states:
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing…
it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").”
When looking to Appellant’s specification in order to understand exactly how Appellant intends to use regression analysis to make the claimed classification, the Examiner found beginning in par. [0062] of PGPUB 2017/0000366 (which is the publication of the present application) the following:
“Logistic regression classifier 60 involve three (3) stages including: [0063] (1) a multiplication stage 61 whereby each calculated ECG feature F.sub.PED is multiplied by a classification weight CW derived from training/testing as previously described herein to yield a weighted classification contribution WC.sub.PED”
Therefore, in order to perform the regression, one must know how the classification weights are derived. When looking to Appellant’s specification to understand how the classification weights are derived, the Examiner found in par. [0033]:
“The data set was randomly split in half to create test and training sets. Regression analysis was used to select the best ECG features and regression coefficients to partition the training set according to the age groups.”
The Examiner was unable to find any other discussion regarding what particular process was used to create the coefficients or what process or criteria were used to determine what Appellant deems as “the best ECG features and regression coefficients” and particularly ones that result in the results of par. [0035], i.e. a sensitivity of 40%; specificity of 99.4%; an RMS error of 3.2 years and a correlation coefficient of 0.85 compared to the true age. Appellant as only set forth the intended result of selecting the best features and coefficients without setting for the requisite steps or criterion for obtain these features and coefficients. This information is clearly necessary in performing the regression analysis of par. [0062-0065] or of par. [0068-0070]. In this instance, the claims as currently presented define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, thus failing to meet the written description requirement as it pertains to computer algorithms.
As a side note, while the date does not qualify the reference as prior art, the Examiner notes Attia et al. “Age and Sex Estimation Using Artificial Intelligence from Standard 12-Lead ECGs” provides the level of detail regarding how a predictive model is constructed to perform an age prediction. This reference sets forth the particular details of the algorithm used to train the predictive model. See page 2, Methods section, particularly with respect to the literature cited for the convolutional neural network (ref. 11, Shin et al. “Deep convolutional neural networks for computer-aided detection: CNN architectures, dataset characteristics and transfer learning.” ) and the Adam optimizer mentioned on page 3 under the heading “Data Sets for Developing and Testing the Network” (ref. 13, Kingma, DP, Ba, J. Adam: a method for stochastic optimization). These references lay out the particular steps the authors used to train and develop the predictive algorithm and are thus exemplary of the type of details necessary to provide written description support of a computer algorithm under 35 USC 112(a) as set forth in MPEP 2161.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications”  in view of Lain et al. (2012/0145152).
Regarding Claims 1, 11 and 16, Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient a s a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network (section 7, pages 9 and 10). Wiggins does not disclose using a regression analysis to provide the automated prediction. 
However, in the same field of endeavor of automated decision making using medical data, Lain discloses various calculation models can be used to learn from known data to predict outcomes based on new data, such calculation models can be Bayesian networks, regression models, neural networks and combinations thereof (par. [0174]). These calculation and prediction models were known art-recognized equivalents before the effective filing date of the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wiggins disclosure to use regression analysis in addition to or in lieu of a Bayesian network to predict an outcome (such as an age) based on a data input. The data correlation between ECG feature vectors and age was known and simply integrating the known data into known predictive models is a matter of routine optimization and automation.
Additionally, it would have been obvious to on of ordinary skill in the art before the effective filing data of the claimed invention to try and use regression analysis in lieu of or in combination with a Bayesian network given that Lain provides a finite number of identified, predictable solutions, each having a reasonable expectation of success.

Claims 1-3, 6, 7, 10, 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (2005/0267536) in view of Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications”  further in view of Lain et al. (2012/0145152).
Regarding Claims 1-3, 6, 7, 11, 13, 16, 18 and 20, Freeman discloses an automated external defibrillator 10 connected to electrode assembly 16 that is configured to distinguish between an adult and pediatric patient in order to adapt ECG processing and therapy provided by the AED 10 to the age of the patient (Abstract; par. [0059]). Freeman differs from the claimed invention in that Freeman relies upon a pressure sensor 158 and/or relative electrode locations to determine an approximate patient age (par. [0080]).
Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient as a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network. This provides the benefit in increased accuracy in determining a patient age (section 7, pages 9 and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Freeman reference to include an age detection scheme based on two or more ECG signal features, as taught and suggested by Wiggins, for the purpose of increasing classification accuracy.
Freeman and Wiggins do not disclose using a regression analysis to provide the automated prediction. However, in the same field of endeavor of automated decision making using medical data, Lain discloses various calculation models can be used to learn from known data to predict outcomes based on new data, such calculation models can be Bayesian networks, regression models, neural networks and combinations thereof (par. [0174]). These calculation and prediction models were known art-recognized equivalents before the effective filing date of the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Freeman and Wiggins combination to use regression analysis in addition to or in lieu of a Bayesian network to predict an outcome (such as an age) based on a data input. The data correlation between ECG feature vectors and age was known and simply integrating the known data into known predictive models is a matter of routine optimization and automation.
Additionally, it would have been obvious to on of ordinary skill in the art before the effective filing data of the claimed invention to try and use regression analysis in lieu of or in combination with a Bayesian network given that Lain provides a finite number of identified, predictable solutions, each having a reasonable expectation of success.

Claims 1-9, 11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al. (2003/0195567) in view of Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications” further in view of Lain et al. (2012/0145152).
Regarding Claims 1-3, 6, 7, 9, 11, 13, 16, 18 and 20, Jayne discloses an automated external defibrillator 10 connected to electrode assembly 18 that is configured to distinguish between an adult and pediatric patient in order to adapt ECG processing and therapy provided by the AED 10 to the age of the patient (Abstract; par. [0043, 0058]). Jayne differs from the claimed invention in that Jayne relies upon a user input and/or height and weight measurements (par. [0030-0031]) while the present invention relies on ECG derived features.
Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient a s a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network. This provides the benefit in increased accuracy in determining a patient age (section 7, pages 9 and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Jayne reference to include an age detection scheme based on two or more ECG signal features, as taught and suggested by Wiggins, for the purpose of increasing classification accuracy.
Jayne and Wiggins do not disclose using a regression analysis to provide the automated prediction. However, in the same field of endeavor of automated decision making using medical data, Lain discloses various calculation models can be used to learn from known data to predict outcomes based on new data, such calculation models can be Bayesian networks, regression models, neural networks and combinations thereof (par. [0174]). These calculation and prediction models were known art-recognized equivalents before the effective filing date of the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jayne and Wiggins combination to use regression analysis in addition to or in lieu of a Bayesian network to predict an outcome (such as an age) based on a data input. The data correlation between ECG feature vectors and age was known and simply integrating the known data into known predictive models is a matter of routine optimization and automation.
Additionally, it would have been obvious to on of ordinary skill in the art before the effective filing data of the claimed invention to try and use regression analysis in lieu of or in combination with a Bayesian network given that Lain provides a finite number of identified, predictable solutions, each having a reasonable expectation of success.

Regarding Claims 4, 5, 8 and 9, Jayne discloses all of the claimed invention except for identifying a discrepancy between the classification and a baseline classification. However, the Examiner notes the combination of Jayne and Wiggins would provide a system that allows a user to input an estimated age (Jayne)  and then can double-check the accuracy of the input age via an automated ECG based algorithm (Wiggins), thus providing the benefit of increasing classification accuracy. This will result in more effective therapy for the patient. Combining two known methods of estimating age and comparing them to one another simply provides the obvious benefit of ensuring a proper age designation.

Claims 1, 6, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto (JP2010 162069 (A)) in view of Wiggins et al. “Evolving a Bayesian Classifier for ECG-base Age Classification in Medical Applications” further in view of Lain et al. (2012/0145152).
Regarding Claims 1, 6, 11-14 and 16-19, Nishimoto discloses a system 10 and method for automatically detecting a patient’s age via features extracted from an electrocardiogram, the system 10 comprising a lead assembly having electrodes thereon (par. [0029]) that obtains ECG data and sends the data to system 10, wherein system 10 process the ECG data to obtain RR intervals, which is indicative of a patient heart rate (par. [0042-0044]). The RR intervals are then processed by filtering the heart electrical signal (par. [0050]) to obtain a signal indicative of respiratory variations in the ECG signal (par. [0048-0051]). This signal is simply a frequency filtered form of the ECG signal and thus is the claimed "at least one electrocardiogram feature from at least one electrocardiogram". Lastly, Nishimoto discloses the variation in RR intervals is indicative of age (par. [0052]) and the actual age of a patient can be exclusively quantified via the extracted respiration variations (par. [0055]), i.e. exclusively determined from electrical activity of the heart of the patient as represented by the calculated at least one electrocardiogram feature, wherein the age can include pediatric ages and adult ages.
Nishimoto differs from the claimed invention in that Nishimoto does not indicate that a predictive model/algorithm, such as a regression analysis, is used to automatically generate an age prediction using known data.
However, Wiggins discloses obtaining ECG data from an ECG monitoring device (Abstract; page 3) and feeding the ECG data to a Bayesian network. Wiggins discloses calculating twelve features from the ECG measurements, which are listed in Fig. 4 and include Energy, Power, Nonlinear Energy, Curvelength, Frequency, etc. (section 2.1. on page 3). Wiggins then discloses classifying the patient as a pediatric patient or adult patient based on the calculation performed on the ECG features using the Bayesian network. This provides the benefit in increased accuracy in determining a patient age (section 7, pages 9 and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nishimoto reference to include an age detection scheme that relies on a Bayesian Network to classify age based on known ECG predictors of age based, as taught and suggested by Wiggins, for the purpose of increasing classification accuracy as well as automating the classification process.
Nishimoto and Wiggins do not disclose using a regression analysis to provide the automated prediction. However, in the same field of endeavor of automated decision making using medical data, Lain discloses various calculation models can be used to learn from known data to predict outcomes based on new data, such calculation models can be Bayesian networks, regression models, neural networks and combinations thereof (par. [0174]). These calculation and prediction models were known art-recognized equivalents before the effective filing date of the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nishimoto and Wiggins combination to use regression analysis in addition to or in lieu of a Bayesian network to predict an outcome (such as an age) based on a data input. The data correlation between ECG feature vectors and age was known and simply integrating the known data into known predictive models is a matter of routine optimization and automation.
Additionally, it would have been obvious to on of ordinary skill in the art before the effective filing data of the claimed invention to try and use regression analysis in lieu of or in combination with a Bayesian network given that Lain provides a finite number of identified, predictable solutions, each having a reasonable expectation of success.
In regards to Claims 10 and 15, Nishimoto discloses using heart rate data, i.e. variations in RR interval data, to predict patient age but does not disclose the use of other values such as T wave amplitude, QRS amplitude, QRS peak-to-peak amplitude to aid in the prediction of age, etc. However, Appellants specification indicates in par. [0052-0058] of the PGPUB of the present application that Fig. 4 and 5, which are listed as prior art, indicate the known correlation of heart rate values, T-wave amplitude values, QRS amplitude values, etc. In other words, by the designation of this section as prior art, it appears Appellant is indicating the correlation of values described with respect to these figures is not new to the art. As such, since the data is known and the relationship of this data to patient age is generally known, then feeding this data to a known predictive algorithm to provide an automated prediction would only involve routine skill in the art. Bayesian models, regression analysis, neural networks etc. are merely tools used to automate decision making processes typically performed by or involving a human. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nishimoto and Wiggins combination to include ECG features such as T wave amplitude, QRS amplitudes, etc, since these were known metrics that have values dependent on an age of a patient and would provide the predictable result of enhancing the accuracy of age prediction using ECG features, as taught and suggested by Wiggins, since the more features one adds, the greater the confidence in age prediction. Increasing data points in a predictive model is a way to refine and enhance the accuracy of the model
(2) Response to Argument


A and B. Written Description Rejection of Claims 1-20
	Appellant argues on page 14 of the Brief:
“The classification weight of each ECG feature of the multiplication stage is derived from the regression training of a logistic regression classifier via the ECG features calculated from the ECG training set. Of importance to note is there does not exist an unequivocal set of regression coefficients for a logistic regression classifier that consistently accurately classifies an ECG as an adult patient or a pediatric patient, because the actual regression coefficients generated during a regression training of a logistic regression classifier are highly dependent upon the ECG features calculated from a particular ECG training set. In other words, ECG features calculated from a first ECG training set acquired from a first source will not wholly match ECG features calculated from a second different ECG training set acquired from a second different source. Thus, while both the first ECG training set and the second ECG training set may be suitable for regression analysis of ECG features, the training of a logistic regression classifier via the different ECG training sets will result in different regression coefficients.”

However, as noted by the Examiner in the Final Rejection mailed 07/19/2021, when looking to Appellant’s specification in order to understand exactly how Appellant intends to use regression analysis to make the claimed classification, the Examiner found beginning in par. [0062] of PGPUB 2017/0000366 (which is the publication of the present application) the following:
“Logistic regression classifier 60 involve three (3) stages including: [0063] (1) a multiplication stage 61 whereby each calculated ECG feature F.sub.PED is multiplied by a classification weight CW derived from training/testing as previously described herein to yield a weighted classification contribution WC.sub.PED”
Therefore, in order to perform the regression, one must know how the classification weights are derived. When looking to Appellant’s specification to understand how the classification weights are derived, the Examiner found in par. [0033]:
“The data set was randomly split in half to create test and training sets. Regression analysis was used to select the best ECG features and regression coefficients to partition the training set according to the age groups.”
The Examiner was unable to find any other discussion regarding what particular process was used to create the coefficients or what process or criteria were used to determine what Appellant deems as “the best ECG features and regression coefficients” and particularly ones that result in the results of par. [0035], i.e. a sensitivity of 40%; specificity of 99.4%; an RMS error of 3.2 years and a correlation coefficient of 0.85 compared to the true age. Appellant as only set forth the intended result of selecting the best features and coefficients without setting for the requisite steps or criterion for obtain these features and coefficients. This information is clearly necessary in performing the regression analysis of par. [0062-0065] or of par. [0068-0070]. In this instance, the claims as currently presented define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, thus failing to meet the written description requirement as it pertains to computer algorithms.
Specially MPEP §2161.01 states:
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing…
it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").” (emphasis added)

As a side note, while the date does not qualify the reference as prior art, the Examiner notes Attia et al. “Age and Sex Estimation Using Artificial Intelligence from Standard 12-Lead ECGs” (previously cited and provided with the Final Rejection mailed 07/19/2021) provides the level of detail regarding how a predictive model is constructed to perform an age prediction. This reference sets forth the particular details of the algorithm used to train the predictive model. See page 2, Methods section, particularly with respect to the literature cited for the convolutional neural network (ref. 11, Shin et al. “Deep convolutional neural networks for computer-aided detection: CNN architectures, dataset characteristics and transfer learning.” ) and the Adam optimizer mentioned on page 3 under the heading “Data Sets for Developing and Testing the Network” (ref. 13, Kingma, DP, Ba, J. Adam: a method for stochastic optimization). These references lay out the particular steps the authors used to train and develop the predictive algorithm and are thus exemplary of the type of details necessary to provide written description support of a computer algorithm under 35 USC 112(a) as set forth in MPEP 2161.01.

C. Wiggins in view of Lain
	Appellant argues on pages 17 and 18 of the Brief:
	“Specifically, the scope of the aforementioned limitation of independent claims 1, 11 and 16 encompasses a classification of a patient as an adult patient or a pediatric patient based on a regression analysis of a summation of two or more electrocardiogram features.
By comparison, Lain teaches a computation (i.e., a prediction) of an Integrated Pulmonary Index value by applying a fuzzy logic, a Bayesian network, a decision tree, a neural network, a radial base function, a linear regression model, a non-linear regression model, an expert system or a combination thereof on a continual basis to two or more patient parameters related to a ventilation of a patient that have been individually characterized relative to a reference value. See, Lain at paragraph [0007]-[0069].
The Undersigned respectfully asserts that a prediction of an Integrated Pulmonary Index value does not equate to a classification of a patient as an adult patient or a pediatric patient on a discrete basis as known in the art of the subject patent application, Wiggins and Lain. Moreover, Lain does not describe or teach a summation of the patient parameters.”

The Examiner respectfully disagrees. First, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Appellant is individually addressing Lain without considering the proposed combination of references as a whole. Lain was not relied upon for the classification of age. Wiggins discloses this feature and therefore was relied on for this feature. Moreover, Wiggins was relied on for all of the features of Claim 1 (none of which Appellant disputes with respect to Wiggins in this Brief), the only difference being the use of a Bayesian Classifier instead of a regression analysis. It is to this point and this point alone that Lain was relied upon. In other words, Lain was relied upon to answer the question, is the use of a different mathematical tool (i.e. a regression analysis) instead of a Bayesian Classifier a novel and un-obvious modification? The Examiner contends Lain clearly addresses this concern in par. [0174] indicating that the use of one predictive model over another (particularly a regression model instead of a Bayesian network) was known and would have been an obvious modification as a matter of routine optimization and automation as well as obvious to try given a finite number of identified, predicable solutions, each with a reasonable expectation of success.
The Examiner further elaborated on this point in the Advisory Action mailed 10/05/2021 stating, 
“Lain was specifically relied on to illustrate the interchangeability/ obviousness to use one type of predictive model instead of another, i.e. a linear regression approach to predict and outcome rather than a Bayesian approach. Lain is in the same field of endeavor of utilizing predictive models to predict outcomes based on diagnostic data. Picking a known tool from a limited set of tools from a tool bag, which in this case would be the selection of linear regression from a finite number of known predictive models, is not new in the art and would be obvious in view of Lain to substitute one for another and would also be obvious to try given that there are a finite number of identified, predictable solutions, each with a reasonable expectation of success, as previously noted in the rejection.
Ultimately, Appellant is claiming using supervised machine learning to establish a relationship between input data and an output classification in order to provide a prediction when new data is fed to the algorithm. Bayesian networks and linear regression are known sub-fields of supervised machine learning (for additional background in machine-learning, see Hu et al. “Intelligent Sensor Networks”, p. 5-7, section 1.1, Fig. 1.3, 1.4). Appellant’s contribution to the field would therefore be the recognition that ECG features can be used to predict patient age. Wiggins discloses this in the broad terms in the current claims. It does not appear Appellant has created any new regression model or algorithm and is instead relying on known regression techniques to best fit the data Appellant is providing. The selection of a learning algorithm does not appear to be a contribution Appellant has made to the art and instead appears to be a common practice/ step when relying on supervised machine learning, (see Fig. 1.4, step 3 of Hu). 
Therefore, the distinction between linear regression and Bayesian analysis appears to be an obvious one as previously argue din the Non-Final Rejection and does not patentably distinguish the claimed invention from the combination of Wiggins and Lain.”



D-U.  (Various combinations of Wiggins and Lain)
Appellant makes no new arguments in section D-U and relies on those previously addressed above in Sections A-C.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792    

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.